EXHIBIT 99.1 November 14, 2013 FOR IMMEDIATE RELEASE WaferGen Bio-systems Reports Q3 ’13 Results and Commercial Focus on Target Enrichment for Next-Gen Sequencing (NGS) Following a successful capital raise the Company ramps up commercialization activities focused on launching SmartChip TE – a new product aimed at Next-Generation Sequencing-based clinical testing to improve outcomes and increase productivity FREMONT, Calif., November 14, 2013 /PRNewswire/ WaferGen Bio-systems, Inc. (OTCQB: WGBS) announced today its financial results for the third quarter ended September 30, 2013. Total revenue for the third quarter of 2013 was $390,000, up 121% from $177,000 in the third quarter of 2012. Net loss for the third quarter of 2013 was $11.0 million, compared to a net loss of $3.0 million in the third quarter of 2012.The higher net loss was primarily due to one-time charges of $7.6 million consisting of $5.0 million on the extinguishment of debt and $2.6 million for the issuance of warrants in conjunction with the sale of securities described below. As previously announced, in August and September, 2013, the Company sold $15.0 million of units for net proceeds of approximately $13.4 million resulting in a cash balance at September 30, 2013 of $14.5 million. For additional details regarding the private placement, please see the current report on Form 8-K filed by the Company on October 2, 2013. Furthermore, as previously reported, immediately prior to the initial closing of the private placement, the Company completed a transaction to simplify its capital structure under which shares of Series A-1 preferred stock with a liquidation preference of $17.1 million, convertible notes with a principal amount of $17.1 million and warrants were exchanged for the same securities issued in the private placement.For additional details regarding the exchange transaction, please see the current report on Form 8-K filed by the Company on August 28, 2013. The completion of the private placement and the restructuring transaction has dramatically simplified the Company’s capital structure and significantly strengthened its balance sheet. “We believe that the successful capital raise and the simplified capital structure are an important milestone in WaferGen’s turnaround effort.More importantly, we are seeing a keen interest in our products, especially the SmartChip TE, which is used for target enrichment prior to Next-Generation Sequencing (NGS).It is already being implemented by some top-tier early-access customers such as BGI, the world’s largest genomics institution, and we have a number of ongoing pilot studies with clinical diagnostic labs and translational research centers,” said Ivan Trifunovich, President and CEO of Wafergen. He added, “In addition to the current product offering that enables more accurate NGS-based clinical tests, we are working on a new product that would revolutionize the sample preparation prior to sequencing.The streamlined workflow is designed to combine target enrichment and all subsequent library preparation steps into one step on SmartChip TE.This will dramatically reduce time-to-result, hands-on-time and overall cost of diagnostic tests while improving quality and productivity. A working prototype designed for BRCA1/2 genes is being beta-tested with plans to commercially launch it in the first quarter of next year.” The Company is deploying the newly raised capital towards general corporate and working capital purposes, with the emphasis on commercialization activities intended to increase revenues from sales of SmartChip TE (Target Enrichment for Next-Generation Sequencing (NGS)) and SmartChip MyDesign (high-throughput quantitative PCR) products.In particular, SmartChip TE addresses CLIA-certified and clinical research laboratories’ significant unmet needs in sequencing-based testing by providing uniform coverage of targeted genes, yielding better test specificity and sensitivity.The superior performance of this new product is based on WaferGen’s proprietary technology that relies on massively parallel singleplex PCR reactions, where amplification is cleaner and better controlled, thereby providing more accurate diagnostic test results in the downstream sequencing step.On the qPCR side, the SmartChip MyDesign System has a powerful value proposition of content design flexibility, cost-effectiveness, and no need for pre-amplification. Besides periodic written announcements, the Company will commence quarterly update calls starting with the reporting of Q4 2013 results. About WaferGen and the SmartChip Real-Time PCR System WaferGen Bio-systems, Inc. is an innovative life science company that offers the SmartChip Real-Time PCR System—a next-generation genetic analysis platform for profiling and validating molecular biomarkers. It provides a range of high-throughput capabilities including microRNA and mRNA gene expression profiling as well as single nucleotide polymorphism (SNP) genotyping. The SmartChip TE System is a new product offering for target enrichment geared towards clinical Next-Gen sequencing. For additional information, please see http://www.wafergen.com Forward Looking Statements Certain statements made in this press release contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities and Exchange Act of 1934, as amended that are intended to be covered by the "safe harbor" created by those sections. Forward-looking statements, which are based on certain assumptions and describe our future plans, strategies and expectations, can generally be identified by the use of forward-looking terms such as "believe," "expect," "may," "will," "should," "could," "seek," "intend," "plan," "estimate," "anticipate" or other comparable terms. Forward-looking statements in this press release may address the following subjects among others: statements regarding the sufficiency of our capital resources, expected operating losses, expected revenues, expected expenses and our expectations concerning our business strategy. Forward-looking statements involve inherent risks and uncertainties which could cause actual results to differ materially from those in the forward-looking statements, as a result of various factors including those risks and uncertainties described in the Risk Factors and in Management's Discussion and Analysis of Financial Condition and Results of Operations sections of our most recently filed Annual Report on Form 10-K and our subsequently filed Quarterly Reports on Form 10-Q. We urge you to consider those risks and uncertainties in evaluating our forward-looking statements. We caution readers not to place undue reliance upon any such forward-looking statements, which speak only as of the date made. Except as otherwise required by the federal securities laws, we disclaim any obligation or undertaking to publicly release any updates or revisions to any forward-looking statement contained herein (or elsewhere) to reflect any change in our expectations with regard thereto or any change in events, conditions or circumstances on which any such statement is based. Investor Contacts: BPC Financial Marketing John Baldissera 800-368-1217 WaferGen Bio-systems, Inc. John Harland john.harland@wafergen.com 510-780-2395 WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) ThreeMonthsEndedSeptember30, NineMonthsEndedSeptember30, Revenue: Product $ License and royalty — — Total Revenue Cost of product revenue Gross profit Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Operating loss (3,228,005 ) (1,851,929 ) (7,788,330 ) (7,774,358 ) Other income and (expenses): Interest income Interest expense (848,464 ) (564,009 ) (2,821,093 ) (1,379,576 ) Gain (loss) on revaluation of derivative liabilities, net (385,209 ) (27,896 ) Loss on extinguishment of debt (4,970,410 ) — (4,970,410 ) — Issuance of warrants due to organic change (2,553,318 ) — (2,553,318 ) — Miscellaneous income (expense) (181,247 ) (158,439 ) Total other income and (expenses) (7,752,826 ) (1,129,793 ) (10,134,505 ) Net loss before provision for income taxes (10,980,831 ) (2,981,722 ) (17,922,835 ) (7,129,160 ) Provision for income taxes (14,142 ) Net loss (10,981,361 ) (2,967,580 ) (17,926,026 ) (7,141,905 ) Accretion on Series1 convertible preferred stock associated with beneficial conversion feature (702,970 ) — (702,970 ) — Accretion on SeriesA and B convertible preference shares of subsidiary associated with premium (408,651 ) — (2,898,550 ) — SeriesA-1 preferred dividend (131,219 ) (201,612 ) (547,171 ) (597,401 ) Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Net loss per share– basic and diluted $ ) $ ) $ ) $ ) Shares used to compute net loss per share– basic and diluted WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets September30,2013 December31,2012 Assets (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued payroll and related costs Other accrued expenses Total current liabilities Long-term debt, net of discount — Derivative liabilities Total liabilities SeriesA and B convertible preference shares of subsidiary Total stockholders’ equity Total liabilities and stockholders’ equity $ $
